18-1805
     Dong v. Barr
                                                                          BIA
                                                                  A087 651 012
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 8th day of September, two thousand twenty.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8            JOSEPH F. BIANCO,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   XING FENG DONG,
14            Petitioner,
15
16                  v.                                  18-1805
17                                                      NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                John Chang, Esq., New York, NY.
24
25   FOR RESPONDENT:                Joseph H. Hunt, Assistant Attorney
26                                  General; Papu Sandhu, Assistant
27                                  Director; Matthew A. Connelly,
28                                  Senior Litigation Counsel, Office
29                                  of Immigration Litigation, United
 1                                     States Department of Justice,
 2                                     Washington, DC.

 3         UPON DUE CONSIDERATION of this petition for review of a

 4   Board of Immigration Appeals (“BIA”) decision, it is hereby

 5   ORDERED, ADJUDGED, AND DECREED that the petition for review

 6   is DENIED.

 7         Petitioner Xing Feng Dong, a native and citizen of the

 8   People’s Republic of China, seeks review of a June 7, 2018,

 9   decision of the BIA affirming denying his motion to reopen

10   his removal proceedings.          In re Xing Feng Dong, No. A 087 651

11   012   (B.I.A.    Jun.     7,    2018).         We     assume      the    parties’

12   familiarity with the underlying facts and procedural history.

13         We have reviewed the BIA’s denial of the motion to reopen

14   for abuse of discretion and considered whether its conclusion

15   regarding     changed     country       conditions          is    supported    by

16   substantial evidence.          See Jian Hui Shao v. Mukasey, 546 F.3d
17   138, 168–69 (2d Cir. 2008).

18         Dong moved to reopen in order to apply for asylum,

19   withholding     of    removal,    and       relief    under      the    Convention

20   Against     Torture,     asserting          that     he    had    converted    to

21   Christianity     in     the    United       States        and    that    worsening

22   conditions    for     Christians    in       China    excused      the   untimely

                                             2
 1   filing of his motion.      It is undisputed that Dong’s motion,

 2   which was filed more than a year after the BIA’s 2016 decision

 3   affirming his removal order, was untimely.              See 8 U.S.C.

 4   § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).           But the time

 5   limitation for filing a motion to reopen does not apply if

 6   reopening is sought to apply for asylum and the motion “is

 7   based on changed country conditions arising in the country of

 8   nationality or the country to which removal has been ordered,

 9   if such evidence is material and was not available and would

10   not   have   been   discovered    or   presented   at   the    previous

11   proceeding.”        8 U.S.C.   § 1229a(c)(7)(C)(ii);     see    also   8

12   C.F.R. § 1003.2(c)(3)(ii).       The agency did not err in finding

13   that Dong failed to demonstrate such conditions.

14         Dong’s conversion to Christianity and active religious

15   practice constituted changes in personal circumstances that

16   did not excuse the applicable time limitation.           See Li Yong

17   Zheng v. U.S. Dep’t of Justice, 416 F.3d 129, 130-31 (2d Cir.

18   2005).   Accordingly, Dong had to show a material change in

19   conditions in China.      And because conditions for Christians

20   in China vary by province, Dong had to establish a material

21   change relevant to his home province of Fujian.          See Jian Hui


                                        3
 1   Shao, 546 F.3d at 149, 170 (When policies “vary widely from

 2   one area of the country to another . . . it is appropriate to

 3   review the evidence to determine, first, what policy applies

 4   to the circumstances at issue and, second, whether local

 5   officials would be inclined to view the petitioner’s actions

 6   as a violation of that policy.”).

 7       We find no error in the agency’s conclusion that Dong

 8   failed to show a material change.             “In determining whether

 9   evidence   accompanying   a     motion   to    reopen   demonstrates    a

10   material change in country conditions that would justify

11   reopening, [the agency] compare[s] the evidence of country

12   conditions submitted with the motion to those that existed at

13   the time of the merits hearing below.”            In re S-Y-G-, 24 I.

14   & N. Dec. 247, 253 (BIA 2007).               Dong did not submit any

15   evidence of the conditions for Christians at the time of his

16   2014 hearing before the IJ, and only one of his articles on

17   conditions at the time he filed his motion was particular to

18   Fujian    Province.    Because    regulation      and   suppression     of

19   various    religious   groups    by    the    government   has   been   a

20   longstanding problem in China, and because Dong’s evidence

21   was not specific to his area of China, the BIA reasonably


                                        4
 1   concluded that he failed to establish the changed conditions

 2   necessary to excuse his untimely filing. See Jian Hui Shao,

 3 546 F.3d at 171.        The BIA therefore did not abuse its

 4   discretion in denying Dong’s motion to reopen as untimely.

 5   See 8 U.S.C. § 1229a(c)(7)(C).

 6       The timeliness finding is dispositive, and we need not

 7   reach the alternate ruling that Dong failed to establish prima

 8   facie eligibility for relief.            See INS v. Abudu, 485 U.S. 94,

 9   104–05 (1988) (observing that the agency may deny untimely

10   motion for failure to demonstrate changed country conditions

11   or prima facie eligibility for the underlying relief); INS v.

12   Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule courts

13   and agencies are not required to make findings on issues the

14   decision of which is unnecessary to the results they reach.”).

15   Regardless,    Dong’s   claim   of       prima   facie   eligibility   for

16   asylum fails largely for the reasons discussed above: the

17   lack of evidence of persecution in Fujian province prevents

18   him from demonstrating an objectively reasonable fear of

19   persecution.    See Poradisova v. Gonzales, 420 F.3d 70, 78 (2d

20   Cir. 2005) (providing that prima facie standard requires

21   applicant to show a “realistic chance” that he will be able


                                          5
 1   to establish eligibility for relief); Jian Xing Huang v. U.S.

 2   INS, 421 F.3d 125, 129 (2d Cir. 2005) (holding that “[i]n the

 3   absence of solid support in the record” and alien’s “fear is

 4   speculative at best”).

 5       For the foregoing reasons, the petition for review is

 6   DENIED.   All pending motions and applications are DENIED and

 7   stays VACATED.

 8                               FOR THE COURT:
 9                               Catherine O’Hagan Wolfe,
10                               Clerk of Court




                                   6